USCA11 Case: 20-10232      Date Filed: 10/15/2020    Page: 1 of 8



                                                              [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 20-10232
                             Non-Argument Calendar
                           ________________________


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                       versus

OLGA ALMONTE,
a.k.a. Olga Bosch,
a.k.a. Judith Vargas,

                                                               Defendant-Appellant.
                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                (October 15, 2020)

Before GRANT, LUCK, and BRASHER, Circuit Judges.

PER CURIAM:

      Olga Almonte appeals the denial of her petition for a writ of error coram nobis,

which challenges her 2012 conviction for aggravated identity theft. Almonte argues
          USCA11 Case: 20-10232       Date Filed: 10/15/2020    Page: 2 of 8



that her conviction should be vacated because (1) it involved an error of the most

fundamental character and (2) sound reasons existed for her failure to challenge this

error earlier by a direct appeal or collateral attack. Upon consideration, we conclude

that Almonte’s arguments lack merit. Accordingly, we AFFIRM.

                                I. BACKGROUND

      Almonte was born in the Dominican Republic and became a United States

citizen in 2012. Around two months after becoming a citizen, she was arrested and

charged with conspiracy to commit bank fraud, bank fraud, and aggravated identify

theft. These charges stemmed from conduct occurring approximately between

February 2008 and November 2009. Jason P. Grey represented Almonte in her

criminal proceedings.

      On August 2, 2012, Almonte was expected to plead guilty to one count of

aggravated identity theft at a change of plea hearing. During the plea colloquy, the

district court asked Almonte whether she understood that pleading guilty could

subject her to deportation if she was an alien. Almonte responded affirmatively. The

government interjected that Almonte was a naturalized citizen and that her plea

agreement included a provision about potential denaturalization consequences. In

response, the district court warned Almonte that “it is possible that they will attempt

to denaturalize [her] as a citizen.” After further interaction between Almonte and the

district court, the government recited the factual proffer that she had signed. During



                                          2
          USCA11 Case: 20-10232        Date Filed: 10/15/2020    Page: 3 of 8



this recitation, Almonte repeatedly shook her head to apparently say “no.” Due to

her hesitant behavior, the district court refused to accept Almonte’s plea at that time.

      On August 24, 2012, Almonte returned for a second change of plea hearing

with the same counsel and before the same judge. Earlier that day, she had signed a

second factual proffer stipulating certain facts related to her charges and a second

plea agreement. The plea agreement warned her that “denaturalization may . . . be a

consequence of pleading guilty to a crime,” “that no one, including the defendant’s

attorney or the court, can predict to a certainty the effect of the defendant’s

conviction on the defendant’s immigration status,” and that she was affirming a

guilty plea “even if the consequence is the defendant’s denaturalization and

automatic removal from the United States.”

      During the plea colloquy, the district court asked Almonte whether she

understood that pleading guilty could subject her to deportation if she were an alien.

Almonte once again responded affirmatively. The government summarized the

essential terms of the second plea agreement, including the denaturalization

provision stating that Almonte “may be denaturalized as a consequence of pleading

guilty to the crime.” Almonte affirmed that the government’s summary was

consistent with her understanding of the plea agreement. She also confirmed that her

attorney Grey had explained and discussed the plea agreement with her. Grey then

assured the district court that he had discussed the plea agreement with Almonte



                                           3
           USCA11 Case: 20-10232     Date Filed: 10/15/2020   Page: 4 of 8



“several times” and that she fully understood it. The district court accepted

Almonte’s guilty plea, and later sentenced her to two years’ imprisonment followed

by one year of supervised release.

      After she served her sentence, the government brought denaturalization

proceedings against Almonte. The government alleged that Almonte had lacked the

good moral character required for her 2012 naturalization because of her prior

criminal conduct starting in 2008. The government further alleged that Almonte had

lied in her naturalization application by stating that she had never committed any

crimes for which she had not been arrested.

      About eight months after these denaturalization proceedings began, Almonte

filed a petition for a writ of error coram nobis seeking to vacate her conviction.

Included with the petition was an affidavit from Grey about his representation of

Almonte in 2012. He averred that “Ms. Almonte’s plea and conviction were

predicated on her belief that denaturalization was not a likely possibility.” Grey

recounted the following exchange with Almonte during the second change of plea

hearing:

      During the Government’s announcement of the essential terms of Ms.
      Almonte’s plea, I inquired as to whether Ms. Almonte understood
      everything that was being said. The AUSA, Cristina Moreno, then
      mentioned Paragraph 12 of Ms. Almonte’s Plea Agreement which
      discussed that Ms. Almonte “may be de-naturalized as a consequence
      of pleading guilty to the crime.”




                                         4
            USCA11 Case: 20-10232     Date Filed: 10/15/2020    Page: 5 of 8



      Ms. Almonte then asked me: “Can they really do that? Can they really
      take away my citizenship?”

      I briefly replied to Ms. Almonte that it was possible, but that in my 25
      years, I had never seen it happen.

      The district court denied Almonte’s coram nobis petition. Almonte timely

appealed.

                          II. STANDARD OF REVIEW

      “We review the denial of a writ of error coram nobis for abuse of discretion.”

United States v. Bane, 948 F.3d 1290, 1294 (11th Cir. 2020) (italics omitted)

(quoting United States v. Peter, 310 F.3d 709, 711 (11th Cir. 2002)). “A district court

abuses its discretion if it applies an incorrect legal standard, applies the law in an

unreasonable or incorrect manner, follows improper procedures in making a

determination, or makes findings of fact that are clearly erroneous.” Sowers v. R.J.

Reynolds Tobacco Co., __ F.3d __ (11th Cir. 2020) (cleaned up) (quoting Aycock v.

R.J. Reynolds Tobacco Co., 769 F.3d 1063, 1068 (11th Cir. 2014)).

                                 III. DISCUSSION

      “A writ of error coram nobis is a remedy available to vacate a conviction when

the petitioner has served his sentence and is no longer in custody, as is required for

post-conviction relief under 28 U.S.C. § 2255.” Peter, 310 F.3d at 712. “The writ of

error coram nobis is an extraordinary remedy of last resort available only in

compelling circumstances where necessary to achieve justice.” United States v.



                                          5
          USCA11 Case: 20-10232        Date Filed: 10/15/2020   Page: 6 of 8



Mills, 221 F.3d 1201, 1203 (11th Cir. 2000) (citation omitted). “[T]he writ may issue

only when the error involves a matter of fact of the most fundamental character . . .

which renders the proceeding itself irregular and invalid,” Alikhani v. United States,

200 F.3d 732, 734 (11th Cir. 2000) (internal quotation marks and citation omitted),

and “the petitioner presents sound reasons for failing to seek relief earlier,” Mills,
221 F.3d at 1204 (citation omitted).

      Almonte argues that her conviction involved errors of the most fundamental

character because her counsel and the district court misled her about the collateral

immigration consequences of her guilty plea in violation of the Sixth Amendment

right to effective assistance of counsel and the Fifth Amendment right to due process.

She also argues that she reasonably waited to raise the issue because it became

relevant only after the government filed denaturalization proceedings.

      We conclude that Almonte’s conviction did not involve an error of

fundamental character. This is so for two reasons.

      First, Almonte’s counsel was not ineffective in advising her about the

collateral consequences of her guilty plea. In the context of immigration, we have

held that “the Sixth Amendment right to effective assistance of counsel requires

counsel to inform a client whether her plea carries a risk of deportation,” but, “when

the law is not succinct and straightforward, a criminal defense attorney need do no

more than advise a [defendant] that pending criminal charges may carry a risk of



                                           6
           USCA11 Case: 20-10232        Date Filed: 10/15/2020   Page: 7 of 8



adverse immigration consequences.” Martin v. United States, 949 F.3d 662, 667

(11th Cir. 2020) (cleaned up). Here, Grey could not have predicted with confidence

Almonte’s denaturalization and deportation because denaturalization proceedings

involve the discretion of a third party, namely the United States Citizenship and

Immigration Services. Although Grey had never seen a denaturalization in his many

years of experience, he nonetheless advised Almonte that “it was possible.” He also

discussed the plea agreement with her, including the provision expressly warning

about the risk of denaturalization. His representation did not fall below the Sixth

Amendment standard.

       Second, the district court did not mislead Almonte. In both change of plea

hearings, the government expressly noted that Almonte is a naturalized citizen who

would be subject to denaturalization after her guilty plea. And in both cases, the

district court admonished Almonte about this potential consequence, either by

describing it to her directly or by asking whether it was consistent with her

understanding of the plea agreement. Almonte’s argument that the district court

misled her is therefore meritless.

       Because Almonte has failed to establish that her conviction involved an error

of the most fundamental character, we need not assess whether she had good reasons

for her failure to raise the alleged error earlier.




                                             7
         USCA11 Case: 20-10232     Date Filed: 10/15/2020   Page: 8 of 8



                             IV. CONCLUSION

     We AFFIRM the district court’s denial of Almonte’s petition for writ of error

coram nobis.




                                       8